DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 8/8/22 has been entered in full. Claims 1, 3, 15 and 24 are amended. New claim 52 is added. Claims 1-4, 15, 24, 25, 27 and 44-52 are pending.

Information Disclosure Statement
The Information Disclosure Statement of 8/8/22 has been considered.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (5/9/22).
The objection to the specification at page 2 is withdrawn in view of the amendments to the title of the specification.
The objections to claims 1-4, 15, 24, 25, 27 and 44-51 at pages 2-3 are withdrawn in view of the amendments to the claims.
The rejection of claim 3 at page 3 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn in view of the amendments to the claims.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection was set forth at pages 3-8 of the 5/9/22 Office Action.
Applicants’ arguments (8/8/2; pg 9-10) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
At page 9 of the reply, and with regard to claim 3, Applicants argue that the skilled artisan would have recognized that the inventors had possession of the antibody of this claim in view of three teachings of the specification. These include the teaching in Examples 6 and 13 of "numerous monoclonal antibodies that bind to ASGR-1 and inhibit ASGR-1 binding"; the teaching at ¶ 107 and 161 that "ASGR is internalized upon binding to ligand"; and the teaching at Example 3 that "genetically knocking down ASGR-1 expression can reduce internalization of an ASGR-1 ligand" (page 9). Based on these teachings, Applicants argue that the skilled artisan would recognize that "the effects of genetically knocking down ASGR-1 on internalization of an ASGR ligand is consistent with the role of ASGR-1 in binding and internalizing ligand" and that "one way to prevent internalization of ASGR-1 … is to inhibit ASGR-1 ligand binding, e.g., using a neutralizing antibody to ASGR-1" (page 9). 
These arguments have been fully considered but are not found persuasive. It is acknowledged that the specification teaches numerous monoclonal antibodies that bind to ASGR-1 and inhibit ASGR-1 binding to ligand; this is why claim 1 is not included in the rejection. It is further acknowledged that the specification teaches that ASGR is internalized upon binding to ligand and that genetically knocking down ASGR-1 can reduce internalization of ASGR-1 ligand. However, claim 3 is not directed to an antibody that inhibits internalization of ASGR-1 ligand; instead, the claim is directed to an antibody that inhibits internalization of the receptor itself; i.e., internalization of ASGR-1. Inhibiting internalization of the ligand by the binding of an antibody to the receptor would not necessarily inhibit internalization of the receptor as the binding of the antibody may trigger said internalization of the receptor. The instant specification itself teaches that internalization assays can be performed "to determine whether the antibodies bind and also prevent internalization of ASGR-1 into cells expressing ASGR-1" and "[t]his internalization assay can be performed to assay the antigen binding proteins of the invention to determine how much they reduce or inhibit internalization of ASGR, ASGR-1 and/or ASGR-1". Thus, the specification itself asserts that an assay must be performed to determine whether antibodies that bind to ASGR-1 "also prevent internalization". However, while these assays are described, no results are reported. As such, it is maintained, as set forth in the rejection of record at page 6, "that the specification fails to describe which of the ligand-inhibiting antibodies disclosed in the specification are also able to inhibit internalization of an ASGR protein".
	At pages 9-11, with regard to claim 4, Applicants argue that the inventors would have been recognized by the skilled artisan to have possession of the claimed invention, because per MPEP 2163(A)(3)(a)(ii), even a single species can in some situations support a genus. Applicant argue that in the instant situation, the specification provides the sequence of two monoclonal anti-ASGR-1 antibodies that are also demonstrated to bind to ASGR-2, as well as a number of antibodies that do not bind to ASGR-1, and further provides the resolved crystal structure of ASGR-1 CDB in complex with ligand, and the sequence of ASGR-2, "may highlight key differences in structure between the two subunits" (page 10). Applicants argue that the skilled artisan could compare the sequences of ASGR-1 and ASGR-2, and those of antibodies that bind or do not bind to ASGR-2 to "appreciate the structural features of the monoclonal antibodies that bind ASGR-2" (page 10).
These arguments have been fully considered but are not found persuasive, because the specification itself does not teach how the knowledge of the amino acid sequences of the two anti-ASGR1 antibodies that also bind to ASGR2 and the knowledge of the crystal structure of ASGR1 coupled with a ligand and the sequence of ASGR2 provides a description of the amino acid sequence of other anti-ASGR1 antibodies also bind to ASGR-2. The specification does not provide a description of which amino acids can be changed in the complementarity-determining regions (CDRs) of the disclosed antibodies and still retain binding to both ASGR1 and ASGR2.
At pages 10-11, also with regard to claim 4, Applicants further argue that the specification discloses 15,731 antibodies that bind to ASGR-1, of which over 5,000 are ligand-blocking antibodies, and over 2,603 have unique sequences. Applicants argue that the skill artisan could identify those antibodies that also bind to ASGR-2 by using screening methods such as those disclosed in Examples 7 and 8 of the specification. Applicants argue that the situation "is distinct from a situation where structures or representative species are not disclosed" (page 10-11), because antibody structures are disclosed but only need to be screened (page 11).
These arguments have been fully considered but are not found persuasive. Per MPEP 2163, "An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed". Thus, a list of anti-ASGR-1 antibodies that are candidates for also binding to ASGR-2 and a description of screening assays is only a plan for determining which of the antibodies have the required secondary functionality. This is analogous to claiming a genus of small organic molecules having a particular functionality, but only providing large library of small organic molecules of defined structure and a description of an assay to screen the molecules for the functionality. The fact that the pool of structures to be screened has been defined does not provide adequate written description for those structures within the pool that have the recited functionality.

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 27 and 52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Born, September 2005, "Benefits and Application of Antibodies Against the H1 Carbohydrate Recognition Domain of the Human Hepatic Asialoglycoprotein Receptor", Dissertation, 324 pages as published, and further in view of Queen et al, U.S. Patent 5,693,762, published 12/2/1997 (cited previously). 
The rejection of record was set forth previously at pg 8-11 of the 5/9/22 Office Action for claims 1, 2 and 27. Applicants' addition of new claim 52 necessitates its inclusion in the rejection for the following reasons. Claim 52 limits the monoclonal antibody of claim 52 to one that inhibits ASGR-1 ligand binding via a conformational rearrangement of a carbohydrate binding domain of the human ASGR-1 when bound thereto. Block further teaches that antibodies of the invention may block ligand binding by stabilizing an inactive H1-CRD (carbohydrate recognition domain) conformation (page 250). As such, it would have further been obvious to use such an antibody taught by Born when producing the humanized monoclonal anti-ASGR1 antibody obvious over the teachings of Born in view of Queen that meets the limitations of claim 1 set forth in the rejection of record.
Applicants’ arguments (8/8/22; pages 11-12) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
At page 11 of the reply, Applicants first argue that Born fails to teach or suggest a monoclonal antibody that binds to the ASGR-1 of SEQ ID NO: 5 as recited in claim 1, because the antibodies taught by Born "at most bind to a portion of the H1 subunit of ASPGR". Applicants argue that the antibodies of Born were raised against the carbohydrate recognition domain (CRD), which is about half of the full-length H1. Applicants argue that Born assays the binding of the antibodies in either in vitro assays with the H1-CRD or on cells lines with cells expressing the ASGPR protein, which is a heterooligomeric protein comprising another subunit in addition to H1. Applicants argue that "Born's antibodies at most bind H1-CRD in isolation of the remaining half of the full-length H1 subunit in an in vitro context" (page 11). Applicants further argue that "it is unclear whether Born's antibodies are binding to ASGPR, let alone the H1 subunit, on the cell lines" (page 11). 
Applicants’ arguments have been fully considered but are not found persuasive. The H1-CRD of ASGR-1 is a portion of the full-length sequence of SEQ ID NO: 5, and thus if an antibody binds to the CRD, it will meet the limitation of "binding to human ASGR-1 comprising the amino acid sequence of SEQ ID NO: 5". Dependent claim 2 even recites that the antibody binds to a CRD of the ASGR-1; i.e., a specific region of the full-length protein. The antibodies of Born were produced by immunization with refolded H1-CRD (sections 2.43; 2.2.5.5), and were demonstrated to bind to H1-CRD in native confirmation (section 3.4.1.3.2), as well as cells positive for ASGPR but not cells negative for ASGPR (e.g., section 3.5.4.3). Together this provides evidence that the antibodies bind to both the isolated native H1-CRD to which it was produced as well the full-length protein as expressed on cells. Thus, it is not found persuasive that the Born does not teach monoclonal antibodies that bind to a human ASGR-1 protein comprising the sequence of SEQ ID NO: 5, which when humanized would meet the limitations of the claims. 
	At page 12 of the reply, Applicants further argue that "sufficient reason has not been provided for why one of ordinary skill in the art would modify Born's monoclonal antibodies" by humanizing them, because "if "targeting genes or drugs into hepatocytes" is the purported therapeutic use for Born's antibodies, then one would avoid antibodies that would interfere with ligand binding to minimize potential side-effects that may be caused by altering a known activity of ASPGR" (page 12). 
Applicants’ arguments have been fully considered but are not found persuasive. As set forth in the rejection of record, Born specifically teaches that "teaches that the monoclonal antibodies of the invention are valuable for diagnostic and therapeutic applications (numbered page 258 [page 294 as printed])" (page 10 of the 5/9/22 Office Action). Because Born specifically teaches that the antibodies of the invention can be used for therapeutic purposes, the person of ordinary skill in the art would reasonably expect that the antibodies could be used for such, and would thus be motivated to humanize such antibodies to reduce immunogenicity when administered. Furthermore, while the rejection of record does not refer to the more specific suggestion that the therapy includes "targeting genes or drugs into hepatocytes", it is acknowledged that Born also teaches such on page 258 (specifically, "for therapeutic purpose to target genes or drugs into hepatocytes"). Regarding this use, Born specifically suggests it for antibody C11.1, which is elsewhere described as a ligand blocking antibody (page 245).  
Born further elaborates on using the antibodies as a "carrier for therapy" that targets the liver, and that such would be a substitute for ligand-based, polymer-based or protein-based delivery systems (page 258). As above, because Born specifically suggests using the antibodies in such a fashion for hepatocyte targeting-based therapy, it is not found persuasive that the skilled artisan would not modify the antibodies by humanizing them to reduce immunogenicity when using the antibody for such suggested therapeutic purposes.

Conclusion
Claims 44 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15, 24, 25 and 46-51 are allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646